Fish, C. J.
1. The requests to charge, in effect, instructed the jury that certain acts and conduct .on the part of the plaintiff would constitute negligence and prevent a recovery by him, and were properly refused.
2. Although a particular portion of the charge of the court excepted to, when considered by itself, may not have stated the rule of relative or contributory negligence with clearness and precision, yet as the general charge correctly instructed the jury on this subject, and' the -part to which exception was taken, when considered in connection with the whole, was not calculated to mislead the jury or to injure the excepting party, no cause for a new trial existed in consequence of the instruction alleged to be erroneous.
3. The verdict was supported by tlie evidence, and there was no error in refusing to grant a new trial.

Judgment affirmed.


Beck, J., absent. The other Justices concur.